DETAILED ACTION
Allowable Subject Matter
Claims 8-9, 11, 12, 16 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are substantially similar to limitations found in previously allowed parent applications.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.


Claims 1, 5-6, 10, 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleich (US 2006/0255205 A1) in view of Kessler (US 6,669,587 B2).

Regarding claim 1, Gleich teaches a self-propelled rocket (See Abstract +) which comprises an elongated body along a longitudinal axis that includes a top end opposite a bottom (See Figure 1a item 1) this body includes a longitudinal axis wherein the orientation of the axis is dependent upon the use of the toy or how the toy is placed, a propeller centered as claimed (See 4a), an electric motor mechanically connected to the propeller (See 4), a power source electrically connected to the electric motor (See 43), an activation mechanism to activate the motor and power source (See [0021+]) and wherein the electric motor and power source are disposed about the bottom end of the body adjacent to the propeller (See Figure 4).  Kessler teaches an activation mechanism electrically connected to the electric motor and power source (See 2:37+).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Gleich with the teaching of Kessler as the simple substitution of one known activation means with another is an indication of obviousness.  The known activation means of a remote control can be easily substituted with the known activation means of a switch, such would be the simple substitution of one known activation means with another.  Further, It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Gleich with the teaching of Kessler to allow for a switch which closes the circuit between the battery and motor to be mounted on the body of the rocket (See 2:37+)

Regarding claims 5-6 and 10, Gleich also teaches:
[Claim 5] The self-propelled rocket toy of claim 1, including at least two supports outwardly extending from and fixed relative to the body.  See item 2
[Claim 6] The self-propelled rocket toy of claim 5, wherein the at least two supports are disposed parallel to the longitudinal axis configured to slow a rotation of the body during a powered ascent.  See item 2
[Claim 10] The self-propelled rocket toy of claim 5, wherein the at least two supports are configured as autorotation devices during a decent of the self-propelled rocket toy, each of the at least two supports being angled greater than 0 degrees and less than 90 degrees from parallel to the longitudinal axis in a similar angled direction relative to the propeller.  See Figure 1a and item 2.

	Regarding claims 13-15 and 18, Kessler teaches:
 [Claim 13] The self-propelled rocket toy of claim 1, wherein the activation mechanism is a launch button in communication with the electric motor and the power source, the launch button configured to be manually activated by a user, and when manually Page 66 of 69MARTO39CON activated by the user is configured to provide an electric current flow from the power source to the electric motor thereby spinning the propeller for a powered ascent.  See 2:37+.
[Claim 14] The self-propelled rocket toy of claim 13, including a countdown timer located within the body in communication with the electric motor and the power source, the countdown timer configured to delay the activation of the electric motor and propeller after the launch button is activated by the user.  See item 26.
[Claim 15] The self-propelled rocket toy of claim 14, including a flight timer located within the body in communication with the electric motor and the power source, wherein the flight timer is configured to automatically turn off the electric motor during a powered ascent after a predetermined time.  See 2:37-50.
[Claim 18] The self-propelled rock toy of claim 1, including a frame, wherein the power source, the electric motor and the propeller are connected to the frame and wherein the frame is attached to the bottom end of the body.  See 16A.
	It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Gleich with the teaching of Kessler to provide an activation means and timer means to selectively or pre-selectedly open and close a circuit between a battery (power source) and a motor that are connected to a frame.  (See 2:37-50)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleich (US 2006/0255205 A1) in view of Kessler (US 6,669,587 B2) and Galler (US 3,832,691).

Regarding claim 2, the modified Kessler teaches the limitations of claim 1 as applied above.  Galler teaches the rechargeable battery.  See 1:10+  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kessler with the teaching of Galler as the simple substitution of one known powering means for another is an indication of obviousness.  The substitution of a battery with a rechargeable battery would allow for the toy to be used repeatably within the recharge time and would also allow for a cost savings as the number of batteries replaced would be lower.  Such provides a clear advantage to the user.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleich (US 2006/0255205 A1) in view of Kessler (US 6,669,587 B2), Galler (US 3,832,691) and Goitein (US 2008/0125002 A1).

	Regarding claims 3-4, Goitein teaches the rechargeable battery type (See [0050]) and the battery as a capacitor (See [0050]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kessler with the teaching of Goitein as the simple substitution of one known powering means for another is an indication of obviousness.  Furthermore, the type of rechargeable battery is a species to the genus of batteries and/or rechargeable batteries wherein the use of a capacitor or a NiCad, NiMh or LiPo battery would be an obvious species to the genus.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleich (US 2006/0255205 A1) in view of Kessler (US 6,669,587 B2) and Kilroy (US 3,605,328).

Regarding claim 7, Kilroy teaches the ring centered bout a longitudinal axis and connected to each of the distal end of the supports.  (See 70).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kessler with the teaching of Kilroy to provide bracing means to the toy connecting the supports together.  Such is the use of known technique to improve similar devices (methods, or products) in the same way which is an indication of obviousness.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleich (US 2006/0255205 A1) in view of Kessler (US 6,669,587 B2) and Sunray (US 3,085,363).

Regarding claim 17, Sunray taches a base member (20) which can be considered a stand for the rocket toy.  The toy of Sunray is placed on the stand before the powered ascent.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kessler with the stand of Sunray to provide a firm foundation to the toy when placed on the ground.  See 3:13+.  Furthermore, the use of known technique to improve similar devices (methods, or products) in the same way which is an indication of obviousness wherein the utilization of a stand such as shown in Sunray to hold the rocket of Kessler before the powered ascent would be a known technique to improve similar devices.  Although the Sunray toy is not powered by an electrical motor but instead bands the different powering means in the simple substation of one known powering means for another.  Both toys function with powered ascents albeit through different powering means wherein the inclusion of a stand with the Kessler toy would help the toy stand upright when placed on the ground before the powered ascent.
Response to Arguments
In response to the applicant’s arguments filed 5/18/2022, the applicant argues that the obviousness rationale is fundamentally flawed because Gleich clearly teaches away from the activation mechanism being part of the aircraft and instead explicitly teaches the use of radio control.  One can reference [0022] of Gleich which states: 
[0022] In forward flight, the small aircraft is controlled like a classical Cartesian aircraft. In hover flight, the lateral movement in the y and z directions of the axial system fixed on the flying body are controlled by a different system of the control surface angle assignment than in forward flight. Upon the transition from one flight state into the other (that is, between forward flight and hover flight), there is an automatic changeover to the particular relevant control system.

Gleich teaches the use of multiple control systems.  These systems can have a correlation to the type of flight being performed by the aircraft such as forward flight or hover flight (these flight examples are shown as non-limiting as there is not evidence in Gleich that the flight types are only constrained to these two types).  The disclosure of Gleich speaks of automatic changeover for the control system and subsequently flight type which implies that the radio controller is not manually changing these parameters.  A person of ordinary skill in the art would realize that the use of artificial intelligence to control movement of an object is an advantage.  One can look at automobiles and how autopilot modes are being developed as a benefit to drivers if they do not want to manually steer and control the acceleration of a vehicle.  As such, the substitution of the radio controller to active the structure of Gleich with the switch of Kessler would provide a means to activate the toy or turn it on and allow an automatic control system (such as that described in [0022] of Gleich to control the flight or position of the structure.  This is a benefit and would not destroy the intended function of the Gleich reference.
With regards to the newly amended limitations directed towards the longitudinal axis is vertically disposed with the top end disposed above the bottom end.  These limitations are directed towards the orientation of the toy.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The claims are directed towards an apparatus and not a method.  The orientation of the body is dependent upon how the user uses the toy wherein these limitations are not seen to be limiting in an apparatus claim.  A user using the toy can place the toy in an upright position if desired to meet the claim limitations.  Further, the flight orientation of the toy can include the axis being orientated as claimed.  In view of the rejections, these same observations are also pertinent.  The combination(s) using Gleich are able to also let a user place the toy/aircraft in an upright position which would result in a longitudinal axis vertically disposed with the top end disposed above the bottom end.  The user can fly the toy/aircraft in an orientation where the longitudinal axis is oriented as claimed.  Further, the aircraft control systems can automatically orient the toy/aircraft as claimed.  These limitations appear to be directed towards the use of the toy and do not provide positive structural limitations to the claim(s).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711